Citation Nr: 0944956	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals of cold 
injury.

5.  Entitlement to service connection for arthritis, multiple 
joints.

6.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for 
hypertension.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION


The Veteran served on active duty from June 1952 to October 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a head injury, PTSD, bilateral hearing loss, 
residuals of a cold injury, and arthritis in multiple joint.  
The Veteran is also attempting to reopen a prior claim for 
entitlement to service connection for hypertension.  

The Veteran filed a substantive appeal of these issues in 
February 2009.  Although on the February 2009 VA Form 9 the 
Veteran indicated that he did not want a BVA hearing, in 
September 2009 the Veteran requested a local hearing before a 
member of the Board.  He has not withdrawn that request, and 
the Veteran has never been provided a personal hearing.  

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
to appear in person.  Accordingly, the case must be remanded 
in order to afford the Veteran an opportunity to present his 
argument in person before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should add the Veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board or 
via videoconference, and notify him of the 
scheduled hearing at the current address 
of record, in the order that the request 
was received.  A copy of the notice 
provided to the Veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

